Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-11, 13-19, 22-24, 26 are allowed. 
Claim 1 is directed to a surgical workflow system for performing a surgical procedure, the surgical workflow system comprising: 
one or both of: a surgical navigation system comprising a localizer and trackers to determine locations of the plurality of surgical objects; and a machine vision system comprising at least one camera to determine locations of the plurality of surgical objects; 
a plurality of displays being configured to convey information to different participants in the surgical procedure and each one of the displays being assignable to a different one of the participants; and 
a workflow controller coupled to the plurality of displays the workflow controller comprising one or more processors and being configured to: 
access a pre-scripted workflow having a plurality of workflow steps associated with the surgical procedure, 
identify, based on data from one or both of the surgical navigation system and the machine vision system, a change event that indicates a deviation from the pre-scripted workflow; determine first event information specifically tailored to workflow responsibilities of a first one of the participants based on the first change event and the 
transmit the first event information to the first one of the participants through the display assignable to the first one of the participants so that the first one of the event information can be conveyed to the different participants as computer-generated images overlaid onto a transparent lens or as computer-generated images overlaid onto real-world video images; 
identify, based on data from one or both of the surgical navigation system and the machine vision system, a second change event different from the first change event and that indicates a second deviation from the pre-scripted workflow; 
determine second event information specifically tailored to workflow responsibilities of a second one of the participants based on the second change event and the second event information comprising a second action to be taken with respect to the one or more of the plurality of surgical objects; and 
transmit the second event information to the second one of the participants through the display assignable to the second one of the participants so that the second event information can be conveyed to the second one of the participants as computer-generated images overlaid onto a transparent lens or as computer-generated images overlaid onto real-world video images 
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the 
For claim rejection under 35 USC 103, the closest prior arts relate to Kessman et al. (US. 6379302B1) in view of Stiller et al. (US. 20150332196 hereinafter Stiller). Kessman discloses navigation information overlay onto ultrasound imagery. A memory is coupled to the computer and includes computer instructions that when executed by the computer cause the computer to generate an icon representing the surgical instrument with a tip and the surgical instrument's trajectory and to overlay the icon on a real-time ultrasound image having an image plane. Stiller surgical workflow support sysyem. However, the combined art does not disclose identify, based on data from one or both of the surgical navigation system and the machine vision system, a second change event different from the first change event and that indicates a second deviation from the pre-scripted workflow; determine second event information specifically tailored to workflow responsibilities of a second one of the participants based on the second change event and the second event information comprising a second action to be taken with respect to the one or more of the plurality of surgical objects; and transmit the second event information to the second one of the participants through the display assignable to the second one of the participants so that the second event information can be conveyed to the second one of the participants as computer-generated images overlaid onto a transparent lens or as computer-generated images overlaid onto real-world video images

The closest foreign reference is Gorek et all. (WO2017075541A1). Gorek discloses system and methods for data capture in an operating room. The data from several sensors can be measured to provide improved measurement of surgical workflow. The surgical workflow data may comprise data from several instruments such as removal and placement time of surgical instruments and electrocautery devices. However, Gorek does not disclose based on data from one or both of the surgical navigation system and the machine vision system, a second change event different from the first change event and that indicates a second deviation from the pre-scripted workflow and transmit the second event information to the second one of the participants through the display assignable to the second one of the participants so that the second event information can be conveyed to the second one of the participants as computer-generated images overlaid onto a transparent lens or as computer-generated images overlaid onto real-world video images.  
Claims 2-7, 9-11 are dependent from claim 1 and are allowed as the same reason given above 
Claims 13-19, 22-24 incorporate all the limitation of claims 1-7, 9-11 and are allowed for the same reasons given above. 
Claim 26 incorporates all the limitation of claims 1-7, 9-11 and is allowed for the same reasons given above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686